Citation Nr: 1643476	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had service from July 1985 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the remaining issue on appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension was not productive of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control.

2.  For the entire period of the appeal, the service-connected hemorrhoids are asymptomatic or are principally manifested by small to moderate hemorrhoids with mild symptoms, itching, and occasional bleeding without evidence of thrombotic hemorrhoids, excessive redundant tissue, frequent recurrences, persistent bleeding and with secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial compensable rating for service-connected hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for hypertension and hemorrhoids.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claims.  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the October 2007, September 2013, and June 2016 examinations fully address the rating criteria that are relevant to rating the disabilities in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2015).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

In August 2013, the Board first remanded the Veteran's current claim on appeal for further development.  The Board remand requested records from the VA Healthcare system in Texas and New Mexico showing any treatment of the service-connected hypertension and hemorrhoids from January 2008 to March 2010 and from January 2012 onward.  The Board also requested that VA provide the Veteran an examination to determine the current severity of the Veteran's hypertension and hemorrhoids.  Such records have been obtained and the Veteran was provided with examinations for his conditions in September 2013.  In April 2016, the Board remanded the Veteran's current claim on appeal again for further development.  The Board remand requested outstanding VA treatment records and DOD records cited in the 2013 VA examination.  The Board remand also requested issuance of a statement of the case addressing the issue of entitlement to an initial compensable rating for status post reconstruction septorhinoplasty and to provide the Veteran an examination to determine the current severity of his hypertension and hemorrhoids conditions.  The requested records have been obtained in June 2016 and July 2016.  A statement of the case addressing the issue of entitlement to an initial compensable rating for status post reconstruction septorhinoplasty was completed in August 2016 (to date, the Veteran has not perfected an appeal of that issue).  The requested examinations were performed in June 2016 utilizing the appropriate Disability Benefits Questionnaire as requested.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed with the claim.  See Stegall v. West, 11 Vet. App. 268 (1998). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Initial Compensable Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Service connection for hypertension and hemorrhoids were granted in a February 2008 rating decision and a noncompensable rating was assigned for each condition under the respective Diagnostic Codes.  The Veteran filed a notice of disagreement to the ratings assigned in March 2008, and perfected the appeal in January 2010.  

Hypertension

The Veteran's hypertension has been assigned a noncompensable (zero percent rating) pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease) (2015).  Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31 (2015).

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2015).

A review of the STRs shows that the Veteran began showing consistent signs of hypertension in 1999 and was formally diagnosed with hypertension in 2001.  He started medication for his hypertension at that time and has continued taking the medication daily since 2001.  During service, out of almost 50 in-service blood pressure readings between 1988 and 2008, none showed a dialostic blood pressure reading of 100 or more and none showed a systolic blood pressure reading of 160 or more.  

The Veteran was provided with a general VA examination in October 2007.  The examiner noted that the Veteran takes daily medication for his hypertension.  The readings at that examination were as follows: 123/78, 125/79, and 126/77.  

In an April 2009 VA record, the Veteran reported not feeling well, having tightness to chest, and experiencing dizziness off and on for the prior two weeks.  The Veteran also stated that his systolic blood pressure readings changed from 120's to 130's when exercising and sometimes in the 160's.  However, as noted below, the Veteran's blood pressure reading in April 2009 was 124/82.  There were also absent any recorded blood pressure readings near that time frame with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

His post-service blood pressure readings up to his September 2013 VA examination were as follows: February 2008 - 119/76; April 2008 - 129/87; August 2008 - 129/88; March 2009 - 138/85; April 2009 - 124/82; May 2009 - 128/68; July 2009 - 125/85 and 116/69; January 2010 - 116/73; March 2010 - 124/78 and 120/77; April 2010 - 126/77; July 2010 - 120/72; December 2010 - 127/80; May 2011 - 135/78 and 128/79; August 2011 - 131/76; February 2012 - 133/78; March 2012 - 117/72; August 2012 - 122/83; and February 2013 - 124/73.

At his September 2013 VA examination, the examiner noted that the Veteran has been on hypertension medication since his diagnosis in 2001 and has been taking the medication daily.  The examiner also noted that the Veteran has never been hospitalized for his hypertension and that the Veteran denied any cardiac history.  The readings at that examination were as follows:  125/83, 130/78, and 134/79.  The examiner also found that the Veteran's hypertension did not impact his ability to work and noted the Veteran's blood pressure to be stable and well controlled by the hypertension medication.

Between the September 2013 VA examination and the subsequent June 2016 VA examination, the Veteran's post-service blood pressure readings were as follows:  July 2014 - 133/76; March 2015 - 129/80; October 2015 - 140/90; and early June 2016 - 126/78.  

At the Veteran's June 2016 VA examination, the examiner noted that the Veteran takes continuous medication for his hypertension.  The readings at that examination were as follows: 128/82, 118/76, and 116/82.  The examiner also found that the Veteran's hypertension did not impact his ability to work.

The Board finds that an increased initial rating is not warranted for service-connected hypertension.  First, the objective medical evidence of evidence of record does not reveal blood pressure readings with diastolic pressure, or the bottom number, predominantly 100 or more.  Rather, the readings never reached that level.  Second, the objective medical evidence of evidence of record does not reveal blood pressure readings with systolic pressure, or the top number, predominantly 160 or more.  The systolic blood pressure readings also never reached that level.  Third, and finally, these are all the blood pressure readings post-service and although the Veteran takes medication for blood pressure control, there is not a history of diastolic pressure predominantly 100 or more.  Accordingly, an increased evaluation is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Board recognizes that the Veteran takes continuous and increased medication to control his hypertension, as the Veteran has noted in a January 2010 statement.  However, the effects of medication are contemplated under DC 7101.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, a schedular rating of 10 percent or greater cannot be granted.

The Board acknowledges the Veteran's complaints of chest tightness and elevated blood pressure readings and the Board finds the Veteran competent and credible to testify as to his symptoms; however, a rating for hypertension is dependent on the objective blood pressure readings.  Therefore, the Board finds the objective medical evidence to be more probative in assigning his rating.  Accordingly, the Board concludes that an initial compensable evaluation is not warranted for the Veteran's hypertension disability.  38 C.F.R. § 4.3 (2015).




Hemorrhoids

The Veteran's hemorrhoids have been assigned a noncompensable (zero percent rating) pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7336 (2015).  Under Diagnostic Code 7336, a zero percent rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015). 

A compensable schedular rating is not warranted for the Veteran's hemorrhoids under Diagnostic Code 7336 at any time during the appeal period.  The weight of the competent and credible evidence shows that the service-connected hemorrhoids are manifested, at worst, by mild or moderate hemorrhoids without objective evidence of thrombotic hemorrhoids, excessive redundant tissue, or frequent recurrences.  There is no objective evidence of irreducible hemorrhoids for the time period of the appeal.

In October 2007, the Veteran was afforded a general VA examination that included a rectal examination for his hemorrhoids.  At the examination, the Veteran reported being diagnosed with chronic hemorrhoids which has existed since September 1998.  The Veteran reported anal itching, perianal discharge, and bleeding.  The Veteran denied having diarrhea, pain, tenesmus, swelling, or leakage of stool.  The Veteran reported symptoms that included itching with bloody discharge that at times could be extreme.  The Veteran stated that his hemorrhoids recurred frequently but denied any hospitalization and/or surgeries for the condition.  At the time of examination, treatment included Senna/Docusate Sodium Tablets, Psyllium powder, Hydrocortisone cream, and Senokot.  However, upon rectal examination, the examiner detected no hemorrhoids and found no evidence of ulceration, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  No rectum fistula was noted on examination and the genital examination findings were found to be within normal limits.   

December 2007 VA records noted the Veteran's red blood in bowel movement.  The medical provider noted that given the Veteran's history, suspected anorectal outlet bleeding that was likely due to internal hemorrhoids.  

In a January 2010 statement, the Veteran reported that his initial symptoms of itching, perianal discharge and bleeding had increased with heavy bleeding, diarrhea, abdominal pain, swelling, and stool leakage.  The Veteran also noted he had a VA appointment with his doctor in December 2009 regarding these symptoms.  A review of the VA record shows that in December 2009, rectal bleeding was noted but that the colonoscopy was found to be all normal. 

In September 2013, the Veteran was afforded another VA examination for his hemorrhoids.  At that examination, the examiner noted the Veteran was treated for hemorrhoids several times during active service in 1999 and between 2005 and 2008.  The examiner noted the condition resolved after treatment.  The examiner also noted there were no symptoms at the time of examination and noted there were no prior surgeries for the condition.  Upon examination of the rectal and anal area, the examiner found the area was normal and found no external hemorrhoids, anal fissures or other abnormalities.  The examiner also found the Veteran's rectum or anus condition did not impact his ability to work.  After examination, the examiner concluded that the Veteran was asymptomatic for hemorrhoids at the time of examination and reiterated that none were noted on physical examination.  

In June 2016, the Veteran was afforded another VA examination for his hemorrhoids.  At that examination, the Veteran reported that he noticed mild rectal bleeding around 1999 which prompted evaluation and diagnosis of hemorrhoids.  He reported using Preparation H for treatment and still having occasional mild rectal bleeding, most recently a few weeks prior.  The Veteran denied current symptoms but reported that the condition is continued and presents as occasional rectal bleeding.  Due to the Veteran's denial of current symptoms, to include rectal bleeding or external hemorrhoids, no physical examination was performed for the condition at the time of the VA examination.  Nevertheless, the examiner found the Veteran's occasional rectal bleeding to be due to the mild or moderate internal or external hemorrhoids.  The examiner also found the Veteran's rectum or anus condition did not impact his ability to work.  

A compensable disability rating for the Veteran's hemorrhoids is not warranted as the Veteran's hemorrhoid disability has not been manifested by thrombotic and irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  The October 2007 and September 2013 examiners did not find external hemorrhoids upon examination and the Veteran denied symptoms related to his hemorrhoids at the time of the June 2016 examination.  The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's January 2010 statement and statement made during examinations, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as rectal bleeding and bowel movements.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, this lay testimony has been considered in evaluating the disability on appeal.  However, the Board ultimately must weigh all of the credible, probative evidence; and when that is done here, the weight of the evidence is against a finding that an increased schedular rating is warranted.  Therefore, in light of the foregoing, the Veteran's claim for a compensable schedular rating for his hemorrhoids is denied.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1) (2015).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension and hemorrhoids are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1) (2015).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate.  The Veteran's blood pressure readings and need for medication are expressly considered in the rating criteria.  Even if they were not, the Veteran has not alleged, and the evidence does not support, marked interference with employment and frequent periods of hospitalization due to hypertension.  Regarding the Veteran's hemorrhoids, the Veteran's complaints have involved symptoms such as itching and bleeding, which are not explicitly contemplated in the schedular rating criteria.  However, the criteria does allow for the categorization of hemorrhoids as mild or moderate, giving the Board the flexibility to consider symptoms that are not explicitly considered.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's hemorrhoid disability picture.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Entitlement to an initial compensable rating for hypertension is denied. 

Entitlement to an initial compensable rating for hemorrhoids is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


